Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”) has been made as of
                                 , (the “Date of Grant”) between Duke Energy
Corporation, a Delaware corporation, with its principal offices in Charlotte,
North Carolina (the “Corporation”), and                                (the
“Grantee”).

 

RECITALS

 

Under the Duke Energy Corporation 2010 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
“Restricted Stock Units” and tandem Dividend Equivalents that are subject
hereto.  The applicable provisions of the Plan are incorporated in this
Agreement by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.              Number and Nature of Restricted Stock Units and Tandem
Dividend Equivalents.  The number of Restricted Stock Units and the number of
tandem Dividend Equivalents subject to this Award are each
                                                                    .  Each
Restricted Stock Unit, upon becoming vested, represents a right to receive
payment in the form of one (1) share of Common Stock.  Each tandem Dividend
Equivalent represents a right to receive cash payments equivalent to the amount
of cash dividends declared and paid on one (1) share of Common Stock after the
Date of Grant and before the Dividend Equivalent expires.  Restricted Stock
Units and Dividend Equivalents are used solely as units of measurement, and are
not shares of Common Stock and the Grantee is not, and has no rights as, a
shareholder of the Corporation by virtue of this Award.

 

Section 2.              Vesting of Restricted Stock Units.  The specified
percentage of the Restricted Stock Units subject to this Award, and not
previously forfeited, shall vest, with such percentage considered satisfied to
the extent such Restricted Stock Units have previously vested, as follows:

 

(a)           Upon Grantee remaining continuously employed by the Corporation,
including Subsidiaries, through the specified anniversary of the Date

 

--------------------------------------------------------------------------------


 

of Grant (each a “Vesting Date”), with respect to the percentage of Restricted
Stock Units set forth next to such date:

 

Vesting Percentage

 

Anniversary

 

 

 

 

 

 

 

 

 

 

For purposes of vesting under this Section 2(a), if such employment terminates
upon Retirement, which is defined as termination at a time when Grantee has
attained age 55 and has at least five years of vesting service under the Duke
Energy Retirement Cash Balance Plan or Cinergy Corp. Non-Union Employees’
Pension Plan, or under another retirement plan of the Corporation or Subsidiary
which plan the Committee, or the delegatee, in its sole discretion, determines
to be the functional equivalent of the Duke Energy Retirement Cash Balance Plan
or Cinergy Corp. Non-Union Employees’ Pension Plan, then Grantee’s employment
shall be considered to continue, with continued vesting under this Section 2(a),
unless the Committee or its delegatee, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, in which case
any such Restricted Stock Units not previously vested, or vested by application
of the following sentence shall be forfeited, or unless the Grantee dies, in
which case the Restricted Stock Units subject to this Award shall vest in
accordance with the following sentences.  If such employment terminates (i) as
the result of Grantee’s death or (ii) as the result of Grantee’s permanent and
total disability within the meaning of Code Section 22(e)(3), all Restricted
Stock Units subject to this Award, which units have not previously been
forfeited or vested, immediately shall become fully vested.  If such employment
terminates (i) as the result of termination of such employment by the
Corporation, or employing Subsidiary, other than for cause, as determined by the
Committee or its delegatee or (ii) as the direct and sole result, as determined
by the Committee or its delegatee, in its sole discretion, of the divestiture of
assets, a business or a company, by the Corporation or a Subsidiary, the
Restricted Stock Units subject to this Award shall vest at such vesting
percentage determined by the Committee or its delegatee, in its sole discretion,
by prorating from the above schedule to reflect only that portion of the period
beginning on the Date of Grant and ending with the third (3rd) anniversary of
the Date of Grant during which such employment continued while Grantee was
entitled to payment of salary, and any such Restricted Stock Units not then or
previously vested shall be forfeited.

 

Unless the Grantee’s right to receive payment of the Restricted Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, in the event that at a time when vesting would otherwise occur under
this Section 2(a) Grantee is on an employer-approved, personal leave of absence,
then, unless prohibited by law, vesting shall be postponed and shall not occur
unless and until Grantee returns to active service in accordance with the terms
of the approved personal leave of absence and before January 14 of the calendar
year immediately following the calendar year in which the leave commenced.  In
the event Grantee does not return to active service from such leave of absence
prior to January 14 of the calendar year immediately following the calendar year
in which the leave commenced, any Restricted Stock Units covered by this Award
that were not vested as of the commencement of such leave shall be immediately
forfeited (as if Grantee terminated employment for purposes of Section 4
hereof).

 

(b)           100%, if, following the occurrence of a Change in Control and
before the second anniversary of such occurrence, such employment is terminated
involuntarily, and not for cause, by the Corporation, or employing Subsidiary,
as determined by the Committee or its delegatee in its sole discretion.

 

Section 3.              Restrictive Covenants.

 

(a)  In consideration of the Award, Grantee agrees that during the period
beginning with termination of employment and ending with the third anniversary
of the Date of Grant (“Restricted Period”), Grantee shall not for any reason,
directly or indirectly, without the prior written consent of the Corporation or
its delegatee: (i) become employed, engaged or involved with a competitor
(defined below) of the Corporation or any Subsidiary in a position that
involves: providing services that relate to or are

 

6

--------------------------------------------------------------------------------


 

similar in nature or purpose to the services performed by the Grantee for the
Corporation or any Subsidiary at any time during his or her previous three years
of employment with the Corporation or any Subsidiary; or, supervision,
management, direction or advice regarding such services; either as principal,
agent, manager, employee, partner, shareholder, director, officer or consultant
(other than as a less-than three percent (3%) equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market); or, (ii) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of the Corporation
or any of the Subsidiaries to reduce, terminate, restrict or otherwise alter (to
the Corporation’s detriment) its business relationship with the Corporation.

 

(b)           The noncompetition obligations of clause (i) of the preceding
sentence shall be effective only with respect to a “competitor” of the
Corporation or any Subsidiary which is understood to mean any person or entity
in competition with the Corporation or any Subsidiary, and more particularly
those persons and entities in the businesses of:  production, transmission,
distribution, or retail or wholesale marketing or selling of electricity; resale
or arranging for the purchase or for the resale, brokering, marketing, or
trading of electricity or derivatives thereof; energy management and the
provision of energy solutions; development and operation of power generation
facilities, and sales and marketing of electric power, domestically and abroad;
and any other business in which the Corporation, including Subsidiaries, is
engaged at the termination of Grantee’s continuous employment by the
Corporation, including Subsidiaries; and within the following geographical
areas: (i) any country in the world (other than the United States) where the
Corporation, including Subsidiaries, has at least $25 million in capital
deployed as of termination of Grantee’s continuous employment by Corporation,
including through its Subsidiaries; (ii) the states of California, Colorado,
Florida, Georgia, Illinois, Indiana, Kentucky, Michigan, Minnesota, Mississippi,
New York, North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Vermont,
Wisconsin and Wyoming (iii) any other state in the United States where the
Corporation including the Subsidiaries, has at least $25 million in capital
deployed as of the termination of the Grantee’s employment with the Corporation
or any Subsidiary.  The Corporation and Grantee intend the above restrictions on
competition in geographical areas to be entirely severable and independent, and
any invalidity or enforceability of this provision with respect to any one or
more of such restrictions, including geographical areas, shall not render this
provision unenforceable as applied to any one or more of the other restrictions,
including geographical areas.

 

(c)           Grantee agrees not to: (i) disclose to any third party or
otherwise misappropriate any confidential or proprietary information of the
Corporation or of any Subsidiary (except as required by subpoena or other legal
process, in which event the Grantee will give the Chief Legal Officer of the
Corporation prompt notice of such subpoena or other legal process in order to
permit the Corporation or any affected individual to seek appropriate protective
orders); or, (ii) publish or provide any oral or written statements about the
Corporation or any Subsidiary, any of the Corporation’s or any Subsidiary’s
current or former officers, executives, directors, employees, agents or
representatives that are false, disparaging or defamatory, or that disclose
private or confidential information about their business or personal affairs.  
The obligations of this paragraph are in addition to, and do not replace,
eliminate, or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation’s confidential
information and trade secrets and to avoid defamation or business disparagement.

 

(d)           Notwithstanding any other provision of Section 3, the Grantee
remains free to report or otherwise communicate any nuclear safety concern, any
workplace safety concern, or any public safety concern to the Nuclear Regulatory
Commission, United States Department of Labor, or any other appropriate
governmental agency without providing the notice described in Section 3(c), and
the Grantee remains free to participate in any governmental proceeding or
investigation without providing the notice described in Section 3(c).

 

(e)           If any part of this Section is held to be unenforceable because of
the duration, scope or geographical area covered, the Corporation and Grantee
agree to modify such part, or that the court making such holding shall have the
power to modify such part, to reduce its duration, scope or geographical area.

 

(f)            Nothing in Section 3 shall be construed to prohibit Grantee from
being retained during the

 

7

--------------------------------------------------------------------------------


 

Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict Grantee from providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.

 

(g)           Grantee’s agreement to the restrictions provided for in this
Agreement and the Corporation’s agreement to provide the Award are mutually
dependent consideration. Therefore, notwithstanding any other provision to the
contrary in this Agreement, if the enforceability of any material restriction on
Grantee provided for in this Agreement is challenged and found unenforceable by
a court of law then the Corporation shall, at its election, have the right to
recover from Grantee the Award, or the Award’s fair market value received by
Grantee on the date of sale, transfer, or other disposition if Grantee has sold,
transferred, or otherwise disposed of the Award.   This provision shall be
construed as a return of consideration or ill-gotten gains due to the failure of
Grantee’s promises under the Agreement, and not as a liquidated damages clause. 
Nothing herein shall (i) reduce or eliminate the Corporation’s right to assert
that the restrictions provided for in this agreement are fully enforceable as
written, or as modified by a court pursuant to Section 3, or (ii) eliminate,
reduce, or compromise the application of temporary or permanent injunctive
relief as a fully appropriate and applicable remedy to enforce the restrictions
provided for in Section 3 (inclusive of its subparts), in addition to recovery
of damages or other remedies otherwise allowed by law.

 

Section 4.              Forfeiture.  Any Restricted Stock Unit subject to this
Award shall be forfeited upon the termination of Grantee’s continuous employment
by the Corporation, including Subsidiaries, from the Date of Grant, except to
the extent otherwise provided in Section 2.  Any Dividend Equivalent subject to
this Award shall expire at the time the Restricted Stock Unit with respect to
which the Dividend Equivalent is in tandem (i) is vested and paid, or deferred,
or (ii) is forfeited.

 

Section 5.              Dividend Equivalent Payments.  Payments with respect to
any Dividend Equivalent subject to this Award shall be paid in cash to the
Grantee within 60 days after the time cash dividends are declared and paid with
respect to the Common Stock on or after the Date of Grant and before the
Dividend Equivalent expires, but in no event later than the calendar year in
which the dividends are declared and paid.  However, should the timing of a
particular payment under Section 6 to the Grantee in shares of Common Stock in
conjunction with the timing of a particular cash dividend declared and paid on
Common Stock be such that the Grantee receives such shares without the right to
receive such dividend and the Grantee would not otherwise be entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment.  Dividend Equivalent
payments shall be subject to withholding for taxes. Any required income tax
withholdings in respect of Dividend Equivalents attributable to Restricted Stock
Units shall be satisfied by reducing the cash payment in respect of the required
withholding amount, unless the Committee, or its delegatee, in its discretion,
requires Grantee to satisfy such tax obligation by other payment to the
Corporation.

 

Section 6.              Payment of Restricted Stock Units.  Payment of
Restricted Stock Units subject to this Award shall be made to the Grantee as
soon as practicable following the time such units become vested in accordance
with Section 2 but in no event later than 60 days following such vesting, except
to the extent deferred by Grantee in accordance with such procedures as the
Committee, or its delegatee, may prescribe from time to time or except to the
extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code.  To the extent the Grantee’s right to receive payment
of the Restricted Stock Units constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, including due to the fact that the
Grantee is or could become eligible for Retirement during the vesting period of
this Award, then notwithstanding the first sentence of this Section 6, except in
the event that the Grantee’s employment terminates as a result of death, payment
of vested Restricted Stock Units subject to this Award shall be made to the
Grantee within 60 days following the applicable Vesting Date(s) as provided in
Section 2(a).  Payment (or deferrals, as applicable) shall be subject to
withholding for taxes.  Payment shall be in the form of one (1) share of Common
Stock for each full Restricted Stock Unit and any fractional Restricted Stock
Unit shall be made in a cash amount equal in value to the shares of Common Stock
that would otherwise be paid, valued at Fair Market Value on the date the
respective Restricted Stock Units became vested, or if later, payable. 
Notwithstanding the foregoing, the number of shares of Common Stock that

 

8

--------------------------------------------------------------------------------


 

would otherwise be paid or deferred (valued at Fair Market Value on the date the
respective Restricted Stock Unit became vested, or if later, payable) shall be
reduced by the Committee, or its delegatee, in its sole discretion, to fully
satisfy tax withholding requirements, unless the Committee, or its delegatee, in
its discretion requires Grantee to satisfy such tax obligation by other payment
to the Corporation.  In the event that payment, after any such reduction in the
number of shares of Common Stock to satisfy withholding for tax requirements,
would be less than ten (10) shares of Common Stock, then, if so determined by
the Committee, or its delegatee, in its sole discretion, payment, instead of
being made in shares of Common Stock, shall be made in a cash amount equal in
value to the shares of Common Stock that would otherwise be paid, valued at Fair
Market Value on the date the respective Restricted Stock Units became vested, or
if later, payable.

 

Section 7.              No Employment Rights.  Nothing in this Agreement or in
the Plan shall confer upon the Grantee the right to continued employment by the
Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.

 

Section 8.              Nonalienation.  The Restricted Stock Units and Dividend
Equivalents subject to this Award are not assignable or transferable by the
Grantee.  Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Restricted Stock Unit or Dividend Equivalent, or
of any right or privilege conferred hereby, or upon the levy of any attachment
or similar process upon such Restricted Stock Unit or Dividend Equivalent, or
upon such right or privilege, such Restricted Stock Unit or Dividend Equivalent
or right or privilege, shall immediately become null and void.

 

Section 9.              Determinations.  Determinations by the Committee, or its
delegatee, shall be final and conclusive with respect to the interpretation of
the Plan and this Agreement.

 

Section 10.            Governing Law.  The validity and construction of this
Agreement shall be governed by the laws of the state of Delaware applicable to
transactions taking place entirely within that state.

 

Section 11.            Conflicts with Plan, Correction of Errors, Section 409A
and Grantee’s Consent.  In the event that any provision of this Agreement
conflicts in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling.  In the event that, due to administrative error, this Agreement
does not accurately reflect a Restricted Stock Unit Award properly granted to
Grantee pursuant to the Plan, the Corporation, acting through its Executive
Compensation and Benefits Department, reserves the right to cancel any erroneous
document and, if appropriate, to replace the cancelled document with a corrected
document.  It is the intention of the Corporation and the Grantee that this
Award not result in unfavorable tax consequences to Grantee under Code
Section 409A.  Accordingly, Grantee consents to such amendment of this Agreement
as the Corporation may reasonably make in furtherance of such intention, and the
Corporation shall promptly provide, or make available to, Grantee a copy of any
such amendment.  For purposes of clarity, a Restricted Stock Unit is equivalent
to a share of Phantom Stock within the meaning of the Plan.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code.  This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code).  The Corporation and the Grantee agree to work
together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Corporation shall not be required to assume any increased economic burden. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with Corporation for purposes of this Agreement and no payments shall
be due to

 

9

--------------------------------------------------------------------------------


 

him under this Agreement which are payable upon his termination of employment
until he would be considered to have incurred a “separation from service” from
the Corporation within the meaning of Section 409A of the Code.  To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Grantee’s termination of employment shall
instead be paid within 60 days following the first business day after the date
that is six months following his termination of employment (or upon his death,
if earlier).  In addition, for purposes of this Agreement, each amount to be
paid or benefit to be provided to the Grantee pursuant to this Agreement shall
be construed as a separate identified payment for purposes of Section 409A of
the Code.

 

Section 12.            Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law.

 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                      ,                      , has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department — Restricted Stock Units
[(DEC38C)], Duke Energy Corporation, P. O. Box 1321, Charlotte, NC 28201-1321,
which, if, and to the extent, permitted by the Executive Compensation and
Benefits Department, may be accomplished by electronic means.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

 

ATTEST:

DUKE ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Acceptance of Restricted Stock Unit Award

 

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this            day of                         ,                  .

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

  (print name)

 

 

 

 

 

 

 

(address)

 

 

11

--------------------------------------------------------------------------------